Citation Nr: 0530242	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for the 
cause of the veteran's death, and educational assistance 
benefits.  She responded by filing a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
She then filed a timely VA Form 9, perfecting her appeal of 
this decision.  

The appellant's appeal was originally presented to the Board 
in October 1999, and again in July 2003.  On each occasion, 
it was remanded for additional development.  It has now been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran died on July [redacted], 1997, and the immediate 
causes of death were fungal bronchopneumonia and human 
immunodeficiency virus (HIV).  At the time of his death, the 
veteran had been awarded service connection, with a 50 
percent rating, for schizophrenia, undifferentiated type.  

3.  Neither fungal bronchopneumonia nor HIV was incurred 
during the veteran's military service.  

4.  Neither fungal bronchopneumonia nor HIV was due to or the 
result of the veteran's schizophrenia.  


CONCLUSIONS OF LAW

1.  A service-connected disability or one which could be 
presumed to have been incurred in service did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1137, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2005).  

2.  Eligibility requirements for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 212.3021(a)(2) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to show her entitlement to 
the claimed benefits via RO letters issued in June 2002 and 
September 2004; and the rating decisions, statement of the 
case, supplemental statements of the case, and the Board's 
October 1999 and July 2003 remand orders issued since 1998 to 
the present.  In addition, these documents provided the 
appellant with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
case, all identified and available evidence has been 
obtained, including all relevant treatment records and 
examination reports.  In this respect, the Board notes that 
all private medical treatment records made known to VA have 
been obtained.  The appellant was also notified of the above 
development via the RO's letters and other mailings to the 
appellant.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the San Juan VA medical center, where he had received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the appellant's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.  
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statements of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in September 1997 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial September 1997 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

Service connection - Cause of the veteran's death

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  When a veteran dies 
from a service-connected or compensable disability, the 
Secretary shall pay dependency and indemnity compensation to 
such veteran's surviving spouse, children or parents.  
38 U.S.C.A. § 1310 (West 2002).  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b) (West 2002).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2005).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2005).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2005).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2005).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(3) (2004).  A service-connected disability is one 
that was contracted in the line of duty and was incurred in 
or aggravated during active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In the present case, the veteran's death certificate 
indicates he died on July [redacted], 1997.  The immediate causes of 
death were listed as fungal bronchopneumonia and human 
immunodeficiency virus (HIV).  At the time of his death, the 
veteran had been awarded service connection, with a 50 
percent rating, for schizophrenia, undifferentiated type.  

As an initial matter, the Board notes, and the appellant does 
not contest, that neither fungal bronchopneumonia nor HIV 
were diagnosed during military service.  The veteran 
separated from active military service in February 1970, and 
HIV was not diagnosed until approximately 1987, more than 15 
years after the veteran's service separation.  Fungal 
bronchopneumonia was also not diagnosed until the 1990's, 
many years after the veteran's service period.  Thus, neither 
disability was incurred during military service.  Rather, the 
appellant asserts that the veteran developed a heroin 
addiction secondary to his service-connected schizophrenia, 
and likely as a result of a shared heroin needle, contracted 
HIV, eventually resulting in his death.  

In support of her claim, the appellant has submitted the 
March 1998 statement of J.E.F., M.D., who treated the veteran 
since 1970.  Dr. F. stated that "in order to obtain relief 
of [the veteran's] symptoms," he used heroin.  In the 
doctor's opinion, the veteran's drug addiction was "directly 
related to his psychopathology."  

The veteran's voluminous medical treatment records confirm a 
longstanding diagnosis of schizophrenia first noted in 1970.  
He admitted to using marijuana on a frequent basis during 
military service, and began using heroin sometime in the mid-
1970's.  He subsequently contracted HIV sometime in the mid-
1980's, likely from a shared heroin needle, according to his 
medical treatment records.  

In October 2004, the veteran's claims file was submitted to a 
VA physician in order to consider whether any etiological 
link existed between the veteran's schizophrenia and his drug 
use.  The examiner noted first that the veteran's drug use 
began during service, prior to the onset of any psychiatric 
disability.  After reviewing the veteran's medical records, 
including his service medical records, the examiner concluded 
the veteran's heroin use was unrelated to his schizophrenia.  
Schizophrenia and substance abuse disorder are different 
diagnostic entities, according to the examiner, and he found 
"no evidence" the veteran's heroin use was related to his 
schizophrenia.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for the cause of the veteran's death.  The 
evidence does not indicate the veteran's cause of death was 
incurred during military service, or was related to a 
service-connected disability.  

In this case, the record contains two medical opinions on the 
question of whether the veteran's schizophrenia resulted in 
heroin use, which ultimately resulted in his death.  "It is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given to evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ." Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

While Dr. F.'s 1998 opinion suggests the veteran began using 
drugs secondary to his schizophrenia, the veteran himself 
admitted earlier that he began during military service, prior 
to any diagnosis of schizophrenia.  The Board also notes that 
while Dr. F. claims to have treated the veteran since 1970, 
he had not previously linked the veteran's drug use to his 
schizophrenia prior to his death.  Thus, the Board does not 
find Dr. F's opinion to be persuasive, as it failed to 
account for the veteran's drug abuse prior to the onset of 
his schizophrenia.  In contrast, the 2004 VA physician's 
medical opinion, which found the veteran's heroin addiction 
was unrelated to his schizophrenia, was rendered based on all 
medical evidence of record, including both the veteran's 
service and post-service medical records.  For this reason, 
the Board finds it more probative regarding a possible nexus 
between the veteran's schizophrenia and his drug use.  

The remainder of the evidence does not suggest the veteran's 
fungal bronchopneumonia and HIV were incurred during military 
service, or are secondary to his service-connected 
schizophrenia.  The appellant has herself suggested the 
veteran's fungal bronchopneumonia and HIV were a result of 
his service-connected schizophrenia, but as a layperson, her 
testimony regarding matters of medical diagnoses and/or 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for the cause of the veteran's 
death.  Neither fungal bronchopneumonia nor HIV was incurred 
during active military service, and such disabilities have 
not been shown to have been due to or a result of a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Dependents' Educational Assistance

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 
38 C.F.R. §§ 3.807, 21.3021 (2005).  

The record shows that at the time of the veteran's death in 
July 1997, his service-connected schizophrenia was not rated 
as 100 percent disabling.  Since service connection for the 
cause of the veteran's death is not warranted, and as the 
veteran, when he died, did not have a service-connected total 
disability that was permanent in nature, the Board concludes 
that the criteria for basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  Where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  For this reason eligibility for DEA 
must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


